Title: James Moylan to the American Commissioners, 29 December 1777
From: Moylan, James
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
L’Orient 29th. December 1777
The Ships Raley and Alfred are now at Sea. They parted this afternoon about three o’Clock with a fair wind which appears likely to continue, and will I hope enable them to get well clear of the Land before day light tomorrow. Captain Holmes in his Sloop went under their convoy, and a French Sloop of War saild at the same time, the Commander of which told Captain Thompson, that he had orders to accompany Him a certain Distance and render him every service he cou’d.
I thought it prudent to be silent on the subject of my errand to this place untill the accounts of those Ships were closed. That being now don, I will endeavour to effect it, and have the honor of communicating to you in course my success, being with the utmost respect, Honorable Gentlemen Your most obedient humble Servant
James Moylan
 
Addressed: The Honorable the Commissioners: / of the United States of America
Notation: 14 Decr. 29th 1777 Jas Moylan Esq Lettr. L’Orient
